Citation Nr: 0407121	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-03 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from February 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
claim for service connection for asbestosis with decreased 
lung function and shortness of breath as a result of asbestos 
exposure.


REMAND

The veteran claims entitlement to service connection for 
asbestosis due to his in-service exposure to asbestos.  In 
order to qualify for entitlement to service connected 
compensation, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
In May 1993, the veteran underwent examination by a pulmonary 
disease specialist which included chest x-ray and pulmonary 
function testing (PFT).  The examiner, Jay T. Segarro, M.D., 
provided an impression that "the restrictive physiology and 
interstitial pattern on the chest x-ray suggest a clinical 
diagnosis of asbestosis."  In July 2003, a VA staff 
physician interpreted the veteran's computerized tomography 
(CT) scan of his chest as showing plaques on the lining of 
his lungs which were "due to [the veteran's] previous 
asbestos exposure."  On this evidence, the Board finds the 
RO's determination of no evidence of a current disability to 
be erroneous.

Asbestosis is "a form of lung disease (pneumoconiosis) caused 
by inhaling fibers of asbestos and marked by interstitial 
fibrosis of the lung varying in extent from minor involvement 
of the basal areas to extensive scarring."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 146 (28th ed. 1994).  For 
practical purposes, the submission of competent evidence that 
the veteran was exposed to asbestosis in service would 
provide competent evidence that his current disease may be 
associated with an in-service event.  38 C.F.R. § 3.159(a)(4) 
(2003).  In this case, the veteran's service department 
records document that his military occupational specialty 
(MOS) was as a firefighter.  The veteran has testified to 
wearing asbestos coated fireproof clothing as part of his MOS 
which, as a matter of law, provides a form of competent 
evidence of in-service exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 431 (1993) (veteran competent to testify to wearing 
asbestos gloves in service).  He has supported his assertion 
with information from an asbestosis litigation firm which 
indicates that "firefighter suits, up until the mid- 1970's, 
were made of asbestos cloth."  Accordingly, the Board finds 
that the veteran has met his minimum burden of submitting a 
valid claim.  See Sanchez-Benitez, 259 F.3d at 1360-61.

However, the examination report by Dr. Segarro includes the 
following history provided by the veteran:

"[The veteran was exposed to asbestos during 
his work as a boilerman for 20 years.  Part of 
his duties involved cutting asbestos for a 
construction company in the early 1970's as 
well as his work as a boilermaker."  

According to Dr. Segarro, the veteran's post-service work 
history was indicative of a "known heavy occupational 
exposure to asbestos in the workplace."

At the outset, the Board notes that the RO must determine 
whether any additional development is required to confirm the 
veteran's pre-service, in-service and post-service exposure 
to asbestos.  See VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (M21-1).  When all 
necessary development has been completed, the RO must obtain 
medical opinion to confirm whether the veteran manifests 
asbestosis and, if so, whether there is any association of 
such disease to in-service event(s).  Charles v. Principi, 16 
Vet. App. 370 (2002) (where there is competent evidence of 
current disability and evidence indicating an association 
between disability and active service, there must be 
competent evidence addressing whether a nexus exists).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify all evidence and/or 
information not currently associated with the 
claims folder which may be relevant to his 
claim.  The RO should obtain all evidence 
and/or information identified, to include 
obtaining complete clinic records from Drs. 
Jay T. Segarro and William H. Meyer.

2.  The RO should obtain all legal and medical 
records associated with the veteran's award of 
disability benefits from the Social Security 
Administration (SSA).

3.  The RO must determine whether any 
additional development is required to confirm 
the veteran's pre-service, in-service and 
post-service exposure to asbestos per M21-1, 
part VI, para. 7.21.

4.  Upon completion of the above, the veteran 
should be scheduled for VA examination by 
pulmonary specialist in order to determine the 
nature and severity of all pulmonary 
disabilities. The examiner should review the 
contents of the claims file, and obtain 
relevant history from the veteran.  Following 
the examination, the examiner should express 
opinion on the following questions: (1) 
whether the veteran manifests any current 
disability of the lungs, to include asbestosis 
and, if so, (2) whether it is at least as 
likely as not that such disorder(s) is related 
to asbestos exposure during active duty 
service in light of all findings of pre-
service, in-service and post-service asbestos 
exposure?  The claims folder and a copy of 
this remand should be made available to the 
examiner.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

5.  Thereafter, the RO should readjudicate the 
claim of entitlement to service connection for 
asbestosis.  If any benefit on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




